DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 12-13, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese reference (JP 57-73340) in view of the Swanson reference (US Patent No. 2,047,806). 
5.	Regarding claim 1, the Japanese reference discloses:
a piston (1) for an internal combustion engine (Page 3, paragraph 1) comprising:
a piston axis and a radial plane extending orthogonally thereto (FIG. 1);
a piston head (FIG. 1) having an outer circumferential face including at least one ring groove (4) configured to receive a piston ring (2);
the at least one ring groove (4) arranged sloped to an outside in a radial direction and the piston head arranged at a top (FIG. 1 & FIG. 2b); 
the at least one ring groove (4) oriented at an angle α between 0.5⁰ ≤ α ≤ 2⁰ (Page 5, paragraph 3) obliquely with respect to the radial plane (FIG. 5);

wherein the oblique outer flank differs from an inner flank which lies opposite (FIG. 2b) by an angle β  (FIG. 2b).
	The Japanese reference discloses the invention as essentially claimed.  However, the reference fails to disclose wherein the cross-section of the at least one piston ring includes a plurality of rounded corner regions and the difference angle between the outer flank and the inner flank is between 2⁰ < β ≤ 5⁰.
	The Swanson reference teaches it is conventional in the art of piston rings for use in internal combustion engines to provide as taught in (FIG. 2) wherein the cross-section of the at least one piston ring includes a plurality of rounded corner regions (FIG. 2).  Such configurations/structures would allow for a piston ring that will not stick in the groove (Column 1, lines 45-46).  
	The combination of the Japanese reference and the Swanson reference teach the invention as essentially claimed.  However, the modified Japanese reference fails to disclose the difference angle between the outer flank and the inner flank is between 2⁰ < β ≤ 5⁰.
	It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a difference angle between the outer flank and the inner flank that is between 2⁰ < β ≤ 5⁰, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Japanese reference, such that the piston further includes wherein the cross-section of the at least one piston ring includes a plurality of rounded corner regions and the difference angle between the outer flank and the 
6.	Regarding claim 3, the Japanese reference further discloses:
	wherein the at least one ring groove has two parallel running groove flanks (FIG. 2b).
7.	Regarding claim 4, the Japanese reference fails to disclose:
	wherein a sealing point is arranged in an area of at least one of the plurality of rounded corner regions.  
	The Swanson reference teaches it is conventional in the art of piston rings for use in internal combustion engines to provide as taught in (FIG. 2) wherein a sealing point is arranged in an area of at least one of the plurality of rounded corner regions (FIG. 2).  Such configurations/structures would allow for a piston ring that will not stick in the groove (Column 1, lines 45-46).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Japanese reference, such that the piston further includes wherein a sealing point is arranged in an area of at least one of the 
plurality of rounded corner regions, as clearly suggested and taught by the Swanson reference, in order to allow for a piston ring that will not stick in the groove (Column 1, lines 45-46).  
8.	Regarding claim 5, the Japanese reference discloses:
an internal combustion engine (Page 3, paragraph 1)  comprising at least one piston (1) including:
a piston axis (FIG. 1) and a radial plane extending orthogonally thereto (FIG. 1);
a piston head (FIG. 1) having an outer circumferential face including at least one ring groove (4) configured to receive a piston ring (2);
the at least one ring groove (4) arranged sloped to an outside in a radial direction and the piston head arranged at a top (FIG. 1 & FIG. 2b);

	at least one piston ring (2) having a rectangular-like cross section and an oblique outer flank (FIG. 2b); and
	wherein the oblique outer flank differs from an inner flank of the at least one piston ring disposed opposite the oblique outer flank (FIG. 2b) by an angle β  (FIG. 2b). 
	The Japanese reference discloses the invention as essentially claimed.  However, the reference fails to disclose wherein the cross-section of the at least one piston ring includes a plurality of rounded corner regions and the difference angle between the outer flank and the inner flank is between 2⁰ < β ≤ 5⁰.
	The Swanson reference teaches it is conventional in the art of piston rings for use in internal combustion engines to provide as taught in (FIG. 2) wherein the cross-section of the at least one piston ring includes a plurality of rounded corner regions (FIG. 2).  Such configurations/structures would allow for a piston ring that will not stick in the groove (Column 1, lines 45-46).  
	The combination of the Japanese reference and the Swanson reference teach the invention as essentially claimed.  However, the modified Japanese reference fails to disclose the difference angle between the outer flank and the inner flank is between 2⁰ < β ≤ 5⁰.
	It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a difference angle between the outer flank and the inner flank that is between 2⁰ < β ≤ 5⁰, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Japanese reference, such that the piston further includes wherein the cross-section of the at least one piston ring includes a 
9.	Regarding claim 9, the Japanese reference further discloses:
wherein the at least one ring groove has two parallel running groove flanks (FIG. 2b).
10.	Regarding claim 12, the Japanese reference fails to disclose:
wherein the at least one piston ring contacts a flank of the at least one ring groove at a sealing point disposed in an area of at least one of the plurality of rounded corner regions.
The Swanson reference teaches it is conventional in the art of pistons for use in internal combustion engines to provide as taught in (FIG. 2) wherein the at least one piston ring contacts a flank of the at least one ring groove at a sealing point disposed in an area of at least one of the plurality of rounded corner regions (FIG. 2).  Such configurations/structures would allow for a piston ring that will not stick in the groove (Column 1, lines 45-46).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Japanese reference, such that the piston further includes wherein the at least one piston ring contacts a flank of the at least one ring groove at a sealing point disposed in an area of at least one of the plurality of rounded 
corner regions, as clearly suggested and taught by the Swanson reference, in order to allow for a piston ring that will not stick in the groove (Column 1, lines 45-46).  
11.	Regarding claim 13, the Japanese reference further discloses:
wherein the at least one ring groove is sloped axially away from the piston head in a radially outward direction relative to the piston axis (FIG. 2b).
12.	Regarding claim 16, the Japanese reference fails to disclose:
wherein the at least one piston ring contacts a flank of the at least one ring groove at a sealing point disposed in an area of at least one of the plurality of rounded comer regions.

	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Japanese reference, such that the piston further includes wherein the at least one piston ring contacts a flank of the at least one ring groove at a sealing point disposed in an area of at least one of the plurality of rounded corner regions, as clearly suggested and taught by the Swanson reference, in order to allow for a piston ring that will not stick in the groove (Column 1, lines 45-46).  
13.	Regarding claim 17, the Japanese reference further discloses:
wherein the at least one ring groove is sloped axially away from the piston head in a radially outward direction relative to the piston axis (FIG. 2b).
14.	Regarding claim 20, the Japanese reference fails to disclose:
wherein a sealing point is arranged in an area of at least one of the plurality of rounded corner regions.
The Swanson reference teaches it is conventional in the art of pistons for use in internal combustion engines to provide as taught in (FIG. 2) wherein a sealing point is arranged in an area of at least one of the plurality of rounded corner regions (FIG. 2).  Such configurations/structures would allow for a piston ring that will not stick in the groove (Column 1, lines 45-46).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Japanese reference, such that the piston further includes wherein a sealing point is arranged in an area of at least one of the .  
15.	Claim 2, 6-8, 10, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese reference in view of the Swanson reference and further in view of the Thornston reference (US Patent No. 4,815,429). 
16.	Regarding claim 2, the Japanese reference fails to disclose:
	wherein the at least one ring groove is at least one of grounded in and formed via a material-removing tool.  
	The Thornston reference teaches it is conventional in the art of groove for pistons to provide as taught in (Column 1, lines 28-37) wherein the at least one ring groove is at least one of grounded in (Column 1, lines 28-37).  Such configurations/structures would allow for a conventional keystone shaped groove (Column 1, lines 28-37).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Japanese reference, such that the piston further includes wherein the at least one ring groove is at least one of grounded in, as clearly suggested and taught by the Thornston reference, in order to allow for a conventional keystone shaped groove (Column 1, lines 28-37).  
17.	Regarding claim 6, the Japanese reference further discloses:
wherein the at least one ring groove is at least one of grounded in and formed via a material-removing tool.
The Thornston reference teaches it is conventional in the art of groove for pistons to provide as taught in (Column 1, lines 28-37) wherein the at least one ring groove is at least one of grounded in (Column 1, lines 28-37).  Such configurations/structures would allow for a conventional keystone shaped groove (Column 1, lines 28-37).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Japanese reference, such that the 
18.	Regarding claim 7, the Japanese reference further discloses:
wherein the at least one ring groove has two parallel extending groove flanks (FIG. 2b).
19.	Regarding claim 8, the Japanese reference fails to disclose:
wherein a sealing point is arranged in an area of at least one of the plurality of rounded corner regions.
The Swanson reference teaches it is conventional in the art of piston rings for use in internal combustion engines to provide as taught in (FIG. 2) wherein a sealing point is arranged in an area of at least one of the plurality of rounded corner regions (FIG. 2).  Such configurations/structures would allow for a piston ring that will not stick in the groove (Column 1, lines 45-46).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Japanese reference, such that the piston further includes wherein a sealing point is arranged in an area of at least one of the plurality of rounded corner regions, as clearly suggested and taught by the Swanson reference, in order to allow for a piston ring that will not stick in the groove (Column 1, lines 45-46).  
20.	Regarding claim 10, the Japanese reference further discloses:
wherein the at least one ring groove is grounded in the outer circumferential face.
The Thornston reference teaches it is conventional in the art of groove for pistons to provide as taught in (Column 1, lines 28-37) wherein the at least one ring groove is at least one of grounded in (Column 1, lines 28-37).  Such configurations/structures would allow for a conventional keystone shaped groove (Column 1, lines 28-37).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Japanese reference, such that the 
21.	Regarding claim 14, the Japanese reference fails to disclose:
wherein the at least one ring groove is grounded in the outer circumferential face.
The Thornston reference teaches it is conventional in the art of groove for pistons to provide as taught in (Column 1, lines 28-37) wherein the at least one ring groove is at least one of grounded in (Column 1, lines 28-37).  Such configurations/structures would allow for a conventional keystone shaped groove (Column 1, lines 28-37).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Japanese reference, such that the piston further includes wherein the at least one ring groove is at least one of grounded in, as clearly suggested and taught by the Thornston reference, in order to allow for a conventional keystone shaped groove (Column 1, lines 28-37). 
22.	Regarding claim 18, the Japanese reference further discloses:
wherein the at least one ring groove has two parallel extending groove flanks (FIG. 2b).
23.	Regarding claim 19, the Japanese reference fails to disclose:
wherein a sealing point is arranged in an area of at least one of the plurality of rounded corner regions.
The Swanson reference teaches it is conventional in the art of pistons for use in internal combustion engines to provide as taught in (FIG. 2) wherein a sealing point is arranged in an area of at least one of the plurality of rounded corner regions (FIG. 2).  Such configurations/structures would allow for a piston ring that will not stick in the groove (Column 1, lines 45-46).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Japanese reference, such that the .  
24.	Claim 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese reference in view of the Swanson reference and further in view of the Upadhya (US Patent Publication No. 2003/0150112). 
25.	Regarding claim 11, the Japanese reference fails to disclose:
wherein the at least one ring groove is disposed in the outer circumferential face via a material-removing tool.
The Upadhya reference teaches it is conventional in the art of machining pistons to provide as taught in [Paragraph 0018] wherein the at least one ring groove is disposed in the outer circumferential face via a material-removing tool [Paragraph 0018].  Such configurations/structures would allow a multiple tool turret miller to complete all of the machining [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the Upadhya reference, such that the Upadhya reference further includes wherein the at least one ring groove is disposed in the outer circumferential face via a material-removing tool, as clearly suggested and taught by the Upadhya reference, in order to allow a multiple tool turret miller to complete all of the manufacturing [Paragraph 0018].  
26.	Regarding claim 15, the Japanese reference fails to disclose:
wherein the at least one ring groove is disposed in the outer circumferential face via a material-removing tool.
The Upadhya reference teaches it is conventional in the art of machining pistons to provide as taught in [Paragraph 0018] wherein the at least one ring groove is disposed in the outer circumferential face via a material-removing tool [Paragraph 0018].  Such 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the Upadhya reference, such that the Upadhya reference further includes wherein the at least one ring groove is disposed in the outer circumferential face via a material-removing tool, as clearly suggested and taught by the Upadhya reference, in order to allow a multiple tool turret miller to complete all of the manufacturing [Paragraph 0018].  
Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747